DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/21 has been entered.

Response to Amendment
Currently claims 1, 3-13 and 17-23 are pending with claims 11-13 and 17-19 withdrawn from consideration. Claims 1, 3-10 and 20-23 are pending examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 4-9, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,957,669 of Tulsi et al in view of US 7,578,924 of Jiang et al and US 3,899,400 of Patrie et al.
As to claims 1 and 4-6, Tulsi teaches an aqueous electrolyte bath composition (Tulsi, col 1 lines 47-57), comprising:
a sulfate (Tulsi, col 1 lines 63-68);
a halide (Tulsi, col 1 lines 63-68); and
a C1-C8 perfluoroalkylsulfonate with a concentration of at least 0.1 g/L (100 ppm) (Tulsi, col 2 lines 1-11 and col 5 line 45 thru col 6 line 56).
As stated within Tulsi an electrolytic etching solution can comprises a blend of hydrochloric acid and sulfuric acid with a highly surface active perfluoro carbon sulphonic acid (or salt thereof).
Tulsi does not teach the presence of an oxidizing agent within the electrolyte or the sulfonate concentration.
Jiang teaches of an etching process and electrolyte (Jiang, Abstract
Jiang additionally teaches the electrolyte comprises an oxidizing agent to facilitate the etching process in increasing the surface area of the component due to the etching process (Jiang, col 3 lines 45-55).
As Tulsi discloses additional processes occurring to the substrate after the etching process (such as enameling or plating) (Tulsi, col 2 line 50 thru col 3 line 3), one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify Tulsi as per Jiang so as to utilize the oxidizing agent within the composition to facilitate the etching process to increase the surface area of the component which would then increase the adhesion of the post-etching process due to the increased surface area of the component.
Tulsi in view of Jiang do not teach the specific concentration of the sulfonate.
Patrie teaches of etching solutions that utilize perfluoroalkylsulfonate as surfactants (Patrie, Abstract).
Patrie further teaches that effective concentrations of the surfactant includes about 0.1 g/L (i.e. about 100 ppm) (Patrie, col 1 lines 38-45 and col 6 line 53 thru col 7 line 14). 
  Patrie additionally teaches the perfluorinated alkyl groups can be straight chained having all the hydrogens replaced by fluorine such as nonafluoro-n-butyl, including cations of potassium, sodium or ammonium (Patrie, col 3 lines 6-51).
As such one of ordinary skill in the art would expect a predictable result in the substitution of the structural composition of Tulsi with that of Patrie in providing a surfactant that reduces the surface tension on the substrate.
Although Patrie does not specifically teach the sulfonate concentration, one of ordinary skill in the art would expect a predictable result as per the disclosure of about 100 ppm to that of the claimed range for the surfactant in the electrolyte for the etching process to effectively reduce the surface tension of the electrolyte in facilitating the etching process. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
Therefore it would have been obvious to a person of ordinary skill in the art to modify Tulsi in view of Jiang as per Patrie so as to utilize the desired structure and concentration of the surfactant to reduce the surface tension of the substrate undergoing etching in a predictable result.
As to claims 7-9, Tulsi in view of Jiang and Patrie teach to the method of claim 1.
Tulsi additionally teaches the perfluorosulfonate is a potassium perfluoroalkylsulfonate (Tulsi, col 5 line 45 thru col 6 line 49); and
the sulfate is sulfuric acid, the halide is hydrochloric acid such that the concentration of the acid is between 2% to 60 % of the total weight (Tulsi, col 1 lines 63-68).
Tulsi does not teach the concentration or composition of the oxidizing agent.
Jiang teaches of an etching process and electrolyte (Jiang, Abstract).
Jiang additionally teaches the electrolyte comprises an oxidizing agent including sodium perchlorate in an amount between 2% to 6% by weight so as to facilitate the etching process in increasing the surface area of the component due to the etching process (Jiang, col 3 lines 45-55
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tulsi as per Jiang so as to utilize the desired oxidizing agent within the composition at the desired concentration to facilitate the etching process.
It is noted the concentrations are deemed obvious in view of the ranges as per MPEP 2144.05 I.
As to claims 20 and 21, Tulsi in view of Jiang and Patrie teach to the method of claim 1.
It is noted these claims are towards the use of the composition, thus they do not further define the composition at hand. 
With that said, Tulsi teaches immersing the substrate into the electrolyte (Tulsi, col 2 lines 41-49).
As to the limitation the bath etches tunnels in the foil, Jiang teaches the overall composition helps to create tunnels in the foil (Jiang, col 3 lines 50-53).

Claims 10, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tulsi in view of Jiang and Patrie as applied to claims 9 or 1  above, and further in view of US 4,294,672 of Ohba et al.
As to claims 10, 22 and 23 Tulsi in view of Jiang and Patrie teach to the method of claim 9.
Tulsi in view of Jiang and Patrie do not teach the addition of diethanolamine (i.e. an amine base) into the electrolyte.
Ohba teaches to acid electrolytes for etching (Ohba, Abstract
Ohba further teaches that within electrolytes that include hydrochloric acid to additionally utilize a corrosion suppressing agent (also called an inhibitor or stabilizer) such as diethanolamine to facilitate the etching process and help stabilize the bath (Ohba, col 2 lines 21-52).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tulsi in view of Jiang and Patrie as per Ohba so as to include the desired corrosion suppressing agent to facilitate the etching process within a solution containing hydrochloric acid.

Claims 1, 3-9, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,957,669 of Tulsi et al in view of US 7,578,924 of Jiang et al and US 6,555,510 of Lamanna et al.
As to claims 1 and 3-6, Tulsi teaches an aqueous electrolyte bath composition (Tulsi, col 1 lines 47-57), comprising:
a sulfate (Tulsi, col 1 lines 63-68);
a halide (Tulsi, col 1 lines 63-68); and
a C1-C8 perfluoroalkylsulfonate with a concentration of at least 0.1 g/L (100 ppm) (Tulsi, col 2 lines 1-11 and col 5 line 45 thru col 6 line 56).
As stated within Tulsi an electrolytic etching solution can comprises a blend of hydrochloric acid and sulfuric acid with a highly surface active perfluoro carbon sulphonic acid (or salt thereof).
Tulsi does not teach the presence of an oxidizing agent within the electrolyte or the sulfonate concentration.
Jiang teaches of an etching process and electrolyte (Jiang, Abstract).
Jiang additionally teaches the electrolyte comprises an oxidizing agent to facilitate the etching process in increasing the surface area of the component due to the etching process (Jiang, col 3 lines 45-55).
As Tulsi discloses additional processes occurring to the substrate after the etching process (such as enameling or plating) (Tulsi, col 2 line 50 thru col 3 line 3), one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify Tulsi as per Jiang so as to utilize the oxidizing agent within the composition to facilitate the etching process to increase the surface area of the component which would then increase the adhesion of the post-etching process due to the increased surface area of the component.
Tulsi in view of Jiang do not teach the specific concentration of the sulfonate.
Lamanna teaches of additives to etching solutions that reduce the surface tension (Lamanna, col 1 lines 10-48).
Lamanna additionally teaches that within the prior art perfluorooctanesulfonyl compounds persists within the environment and are detrimental to living organisms (Lamanna, col 1 line 65 thru col 2 line 22).
Lamanna teaches that a functional alternatives to the perfluorooctanesulfonate is potassium perfluorobutanesulfonate (Lamanna, col 2 lines 64-67) as a surfactant such that the perfluorobutanesulfonates are more readily eliminated from a biological body while still reducing the surface tension of the solution (Lamanna, Fig. 1 and col 3 line 64 thru col 4 line 11
Lamanna further teaches that the concentration of the surfactant is between 10-10,000 ppm such that one of ordinary skill in the art would find it obvious to optimize the surfactant concentration to obtain the desired reduction in surface tension of the solution (Lamanna, col 8 lines 46-65 and Fig. 1) (see MPEP 2144.05 II).
Additionally while the inventive composition of Lamanna is a bis-imide surfactant, Lamanna discloses that the bis-imide decomposes to the perfluorobutane sulfonate so as to be capable of being removed from biological bodies more readily (Lamanna, col 4 lines 3-11). Thus one of ordinary skill in the art would find obvious the claimed range of the perfluorobutane sulfonate surfactant during the decomposition of the bis-imide surfactant within the solution while still reducing the surface tension of the solution.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tulsi in view of Jiang as per Lamanna so as to optimize the concentration of the surfactant in the solution so as to facilitate reduction of the surface tension of the solution.
As to claims 7-9, Tulsi in view of Jiang and Lamanna teach to the method of claim 1.
Tulsi additionally teaches the perfluorosulfonate is a potassium perfluoroalkylsulfonate (Tulsi, col 5 line 45 thru col 6 line 49); and
the sulfate is sulfuric acid, the halide is hydrochloric acid such that the concentration of the acid is between 2% to 60 % of the total weight (Tulsi, col 1 lines 63-68).
Tulsi does not teach the concentration or composition of the oxidizing agent.
Jiang teaches of an etching process and electrolyte (Jiang, Abstract
Jiang additionally teaches the electrolyte comprises an oxidizing agent including sodium perchlorate in an amount between 2% to 6% by weight so as to facilitate the etching process in increasing the surface area of the component due to the etching process (Jiang, col 3 lines 45-55).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tulsi as per Jiang so as to utilize the desired oxidizing agent within the composition at the desired concentration to facilitate the etching process.
It is noted the concentrations are deemed obvious in view of the ranges as per MPEP 2144.05 I.
As to claims 20 and 21, Tulsi in view of Jiang and Lamanna teach to the method of claim 1.
It is noted these claims are towards the use of the composition, thus they do not further define the composition at hand. 
With that said, Tulsi teaches immersing the substrate into the electrolyte (Tulsi, col 2 lines 41-49).
As to the limitation the bath etches tunnels in the foil, Jiang teaches the overall composition helps to create tunnels in the foil (Jiang, col 3 lines 50-53).

Claims 10, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tulsi in view of Jiang and Lamanna as applied to claims 9 or 1  above, and further in view of US 4,294,672 of Ohba et al.
As to claims 10, 22 and 23 Tulsi in view of Jiang and Lamanna teach to the method of claim 9.
Tulsi in view of Jiang and Lamanna do not teach the addition of diethanolamine (i.e. an amine base) into the electrolyte.
Ohba teaches to acid electrolytes for etching (Ohba, Abstract).
Ohba further teaches that within electrolytes that include hydrochloric acid to additionally utilize a corrosion suppressing agent (also called an inhibitor or stabilizer) such as diethanolamine to facilitate the etching process and help stabilize the bath (Ohba, col 2 lines 21-52).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tulsi in view of Jiang and Lamanna as per Ohba so as to include the desired corrosion suppressing agent to facilitate the etching process within a solution containing hydrochloric acid.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10 and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,240,249. Although the claims at issue are not identical, they are not patentably distinct from each other because they require the same composition.
In specific claim 10 of the current application includes diethanolamine which is an amine base (see claim 11 of the patent). 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794